Citation Nr: 1820232	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-00 450A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint/disc disease.

2.  Entitlement to service connection for a right hip condition with sacroiliac complaint.

3.  Entitlement to service connection for a left hip condition with sacroiliac complaint.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for right hallux valgus and hammertoes.

6.  Entitlement to service connection for left hallux valgus and hammertoes.

7.  Entitlement to service connection for a right ankle condition.

8.  Entitlement to service connection for a left ankle condition.

9.  Entitlement to an initial rating for thoracolumbar strain with intervertebral disc syndrome and degenerative joint disease in excess of 10 percent from July 28, 2011 to May 28, 2015 and in excess of 20 percent from May 29, 2015.  

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2018, the Veteran withdrew his request for a video conference hearing before a Veterans Law Judge scheduled for February 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

In January 2018, the Veteran withdrew his appeal with respect to all claims.   



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to all claims have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2018, the Veteran withdrew his appeal with respect to all claims.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal with respect to all claims is dismissed.

ORDER

The appeal with respect to the claim for service connection for cervical spine degenerative joint/disc disease is dismissed. 

The appeal with respect to the claim for a right hip condition with sacroiliac complaint is dismissed.

The appeal with respect to the claim for a left hip condition with sacroiliac complaint is dismissed.

The appeal with respect to the claim for service connection for varicose veins is dismissed.

The appeal with respect to the claim for service connection for right hallux valgus and hammertoes is dismissed.

The appeal with respect to the claim for service connection for left hallux valgus and hammertoes is dismissed.

The appeal with respect to the claim for service connection for a right ankle condition is dismissed.

The appeal with respect to the claim for service connection for a left ankle condition is dismissed.

The appeal with respect to the claim for an initial rating for thoracolumbar strain with intervertebral disc syndrome and degenerative joint disease in excess of 10 percent from July 28, 2011 to May 28, 2015 and in excess of 20 percent from May 29, 2015 is dismissed.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


